Citation Nr: 0411704	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-00 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for urinary 
incontinence, which is claimed as a residual of an abdominal 
injury.  

2.  Entitlement to service connection for a nephrectomy, 
which is claimed as a residual of an abdominal injury.  

3.  Entitlement to service connection for ventricular 
arrhythmia and hypertensive heart disease, which is claimed 
as a residual of a high fever.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and D.B.
ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from August 1942 to November 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran, his son, and his 
representative appeared before the undersigned Veterans Law 
Judge at a hearing at the RO in October 2003.


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
demonstrate that the veteran's post-service urinary 
incontinence is due to an in-service abdominal injury or any 
other incident or event of active service.  

2.  The competent medical evidence of record does not 
demonstrate that the veteran's post-service nephrectomy was 
present in service or until many years thereafter, and is not 
shown to be related to service or an incident of service 
origin..  


CONCLUSIONS OF LAW

1.  Urinary incontinence was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

2.  Kidney disease, which resulted in a nephrectomy, was not 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5102, 5103, 5103A, 5106, 5107 (West 2002), 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims (CAVC) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  Prior to denying the claim in an 
April 2002 rating decision, the RO provided notice of the 
VCAA in January 2002.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claim for service connection in 
the January 2002 notification letter.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  The RO advised him 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  

Additionally, in the April 2002 rating decision, the RO 
notified veteran the reason why he was not entitled to 
service connection.  The October 2002 statement of the case 
fully provided the laws and regulations pertaining to 
entitlement to the benefits sought, and it included a 
detailed explanation as to why the veteran had no entitlement 
to service connection under the applicable laws and 
regulations based on the evidence provided at that time.  The 
RO also included the laws and regulations pertaining to the 
VCAA in the October 2002 statement of the case.  The duty to 
notify the veteran has been satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

The RO originally obtained the veteran's complete service 
medical records in connection with his December 1945 claim 
for service connection.  They include the treatment records 
from the 69th Station Hospital and the 180th Station Hospital.  
In September 2001 the RO requested any additional service 
medical treatment records from the service department 
facility where he had been separated from active service.  
That facility responded in October 2001 that there were no 
service medical records.  A January 2003 Report of Contact 
shows there would not be records of hospitalization at a 
military facility in 1943 located at a separate Army 
facility.  In this case, the evidence shows that additional 
service medical records either do not exist or that further 
efforts to obtain additional records would be futile.  
38 C.F.R. § 3.159(c).  

The veteran did not receive any post-service VA medical 
treatment for the claimed disabilities.  The veteran 
submitted his post-service private medical treatment records 
in support of his claim, which are dated from 1989 to 2000.  
Although he indicated in his application for compensation 
that he began receiving private medical treatment in 1988, he 
clarified in a September 2001 Report of Contact that 1989 is 
the correct date he began receiving treatment.  In addition, 
the RO requested and received the veteran's private 
hospitalization records dated from May 1989 to June 1989.  
The veteran does not contend and the evidence does not 
indicate that there is additional and available post-service 
medical evidence that has not been obtained.  

The veteran submitted a private medical opinion in support of 
his claim for service connection.  The RO also requested and 
obtained a VA medical opinion in this case.  The Board finds 
that another VA opinion is not necessary to make a decision 
on the claim in this case.  Both the veteran's private 
physician and the VA physician have rendered medical opinions 
on the issues of etiology in this case.  The VA medical 
opinion is based on a review of all the evidence in the 
claims folder.  This obviates any need for another medical 
opinion on the issue because the substantially complete 
application for benefits indicates that there is no 
reasonable possibility that any assistance VA would provide 
to the claimant would substantiate the claim.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).  Consequently, no 
further development is necessary for resolution of the claim 
for service connection.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Factual Background

The service medical records show the veteran was hospitalized 
in March 1943 for bilateral parotitis, i.e., mumps, and was 
discharged to duty several days later.  
In April 1943, the veteran was hospitalized for acute 
follicular tonsillitis of unknown etiology.  He was admitted 
for observation for perirenal injury.  His temperature was 
101 degrees at that time.  The examiner indicated that his 
temperature was rising and he had rebound tenderness of the 
right lower quadrant.  The examiner stated that a history of 
injury "(jar in jeep)" may be significant for a possible 
ruptured kidney.  He was transferred to the 69th Station 
Hospital for evaluation and treatment.  The admission 
diagnosis also included acute pyelitis following the 
tonsillar infection.  During hospitalization, he underwent 
multiple urinalyses, which were all normal.  A retrograde 
pyelogram performed in early May 1943 was normal in all 
respects.  He was discharged to duty later that month.  The 
remaining service medical records show no further examination 
or treatment for further symptoms.  

During his November 1945 separation medical examination, the 
veteran reported a history of hospitalization for mumps at 
the 180th Station Hospital in 1943 and being hospitalized in 
1943 at the 69th Station Hospital for an abdominal injury.  
He also reported having sustained a back injury in 1943.  The 
examiner indicated that these were incurred while in military 
service and in the line of duty.  Physical examination showed 
there were no musculoskeletal defects.  The cardiovascular 
and genitourinary systems were normal.  The abdominal wall 
and viscera were normal.  A urinalysis was negative.  The 
examiner concluded that the injury and disease incurred in 
the line of duty would not result in disability or any 
residual condition.  

On his original December 1945 application for service 
connection, the veteran reported having been treated for 
mumps at the 180th Station Hospital in 1943 and a back injury 
at the 69th Station in 1943.  He reported no post-service 
medical treatment.  

The evidence does not show treatment or diagnosis of 
cardiovascular-renal disease, nephritis, or any other disease 
subject to presumptive service connection during the initial 
post-service year.  

The initial post-service evidence consists of the veteran's 
private medical treatment records dated from May 1989 to 
August 2000.  He was initially admitted for ventricular 
arrhythmia.  The diagnostic impression was asymptomatic 
ventricular irritability, probably due to hypertensive heart 
disease, hypertension and obesity.  During the 
hospitalization, he was referred for a urologic consultation.  
Diagnostic studies revealed a mass in the right kidney 
consistent with a renal adenocarcinoma.  Subsequently, he 
underwent a radical right nephrectomy.  

The remaining private medical records dated from 1992 to 2000 
show follow-up examinations.  In June 1992, the veteran was 
doing well without particular complaints except for some 
difficulty initiating micturition.  A urinalysis was 
unremarkable and the impression was mild symptoms of 
prostatism.  In July 1994, he had stable symptoms of 
prostatism with nocturia one or two times.  A urinalysis was 
unremarkable.  He was prescribed medication to improve 
voiding dynamics.  In September 1994, the veteran reported 
considerable improvement in his voiding dynamics.  A 
urinalysis was unremarkable.  In July 1996 and July 1997, the 
veteran was doing well with stable symptoms of prostatism.  
Similar findings were reported in from 1998 to 2000.  

In a November 2002 private medical opinion, Dr. T. F. one of 
his treating physicians, noted that the veteran related an 
injury to his abdomen or flank and his shoulder during active 
service when he fell from a truck.  The veteran also reported 
a history of some sort of bowel or bladder problem because 
they performed a cystoscopy and a procedure so he could 
urinate.  Based on the reported history, Dr. F opined that 
the injuries incurred during active service are probably more 
than not directly related to the symptoms the veteran is 
currently having with his urination.  

In a January 2003 VA medical opinion, the VA physician 
certified a review of the claims folder.  His opinion 
included specific citations to the service medical records 
and the post-service medical evidence, as well as the 
November 2002 opinion from the treating physician.  The 
physician noted the hospitalization and diagnostic studies 
performed during active service.  He also noted the veteran's 
reported history that a lower bladder valve was clipped so 
the veteran could urinate.  The physician stated there was 
nothing in the service medical records to corroborate the in-
service injury but the veteran's account was sufficiently 
detailed and credible.  He stated that trauma from jarring in 
the jeep to the bladder neck area could have caused a 
prostatitis and an acute urinary obstruction.  The physician 
stated that he believed the veteran's story regarding the in-
service cystoscopy.  However, he did not believe the veteran 
had a significant problem with incontinence as it is not 
mentioned in the separation medical examination or in the 
post-service medical records dated since 1989.  Moreover, the 
physician noted that there is nothing in the veteran's 
medical records about except for the November 2002 letter 
from the treating physician.  

Based on a review of all the evidence, the VA physician 
opined that the veteran has some frequency, hesitancy and 
nocturia caused by an enlarged prostate, but according to the 
evidence this began in the 1990's.  The physician opined that 
this is age related and unlikely to be caused by traumatic 
prostatitis.  The physician also opined that there is no 
known association between adenocarcinoma of the kidney and 
trauma.  The physician further explained that the veteran did 
not sustain kidney trauma during active service but to the 
bladder outlet.  

The evidence includes a November 2003 statement from the 
veteran's former comrade.  This former serviceman served with 
the veteran beginning in July 1944.  He does not have 
personal knowledge of the veteran's in-service injuries but 
he attests to the veteran's veracity regarding his injuries.  

Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R.§ 3.303(d) (2003).  For veterans who had 
service of ninety (90) days or more during a war period or 
peacetime service after December 31, 1946, and certain 
cardiovascular-renal disorders manifest to a compensable 
degree within a year thereafter, there is a rebuttable 
presumption of service origin, absent affirmative evidence to 
the contrary, even if there is no evidence thereof during 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran seeks service connection for urinary incontinence 
and a nephrectomy, which he claims are the result of an 
abdominal injury during active service.  He contends that a 
truck he was riding in struck a ditch causing him to land on 
his right side on the truck rail and flip to the ground.  He 
contends that he was hospitalized for a severe abdominal 
injury that required bladder surgery to alleviate urinary 
retention.  He maintains that he has had chronic urinary 
problems since that time.  He also maintains that he 
sustained a kidney injury at that time, which ultimately 
resulted in the post-service nephrectomy.  

The initial question is whether the evidence establishes that 
the veteran has current disabilities.  During his May 1989 
hospitalization for ventricular arrhythmia, the veteran was 
referred for a urologic consultation.   Diagnostic studies 
revealed a mass in the right kidney consistent with a renal 
adenocarcinoma.  Subsequently, he underwent a radical right 
nephrectomy.  The remaining private medical records show 
follow-up examination for the veteran's urinary problems.  
This included some difficulty initiating micturition in June 
1992.  The impression was mild symptoms of prostatism for 
which he was prescribed medication to improve voiding 
dynamics.  The subsequent follow-up examination records dated 
through 2000 show the veteran was doing well with stable 
symptoms of prostatism.  In the November 2002 private medical 
opinion, his treating physician reported that he had had 
problems with urination.  Finally, the VA physician who 
rendered the January 2003 medical opinion stated that the 
post-service medical records show detailed histories 
describing the development of obstructive symptoms and noted 
that the veteran has some frequency, hesitancy and nocturia.  
The above competent medical findings establish that the 
veteran currently has the claimed disabilities.  

The next question is whether the evidence establishes that 
the veteran incurred the claimed abdominal injury during 
active service.  While the service medical records do not 
document an abdominal injury in a fall from a truck, they do 
contain a statement by the veteran that he had been injured 
from jarring while riding in a jeep.  The service medical 
records show the veteran was hospitalized in April 1943 for 
acute follicular tonsillitis of unknown etiology.  He was 
admitted for observation for perirenal injury.  At that time, 
the examiner stated that a history of injury "(jar in 
jeep)" may be significant for a possible ruptured kidney, 
for which he was transferred to the 69th Station Hospital for 
evaluation and treatment.  The admission diagnosis also 
included acute pyelitis following the tonsillar infection.  
Also, during his November 1945 separation medical 
examination, the veteran reported a history of being 
hospitalized in 1943 at the 69th Station Hospital for an 
abdominal injury.    The VA physician who rendered the 
January 2003 medical opinion stated that, although there was 
nothing in the service medical records to corroborate the in-
service injury, the veteran's account was sufficiently 
detailed and credible.  The physician described the injury as 
trauma from jarring in the jeep.  Consequently, the probative 
evidence of record supports a finding that the veteran did 
sustain an injury during active service.  

However, the Board notes that chronic urinary incontinence 
and kidney disease were not diagnosed or otherwise 
demonstrated during active service.  Despite the April 1943 
hospitalization for observation for perirenal injury, the 
possibility of a ruptured kidney and the admission to the 
69th Station Hospital for evaluation and treatment of acute 
pyelitis following the tonsillar infection, there was no 
finding of chronic urinary problems or kidney disease or 
injury and multiple urinalyses were all normal.  A retrograde 
pyelogram performed in early May 1943 was normal in all 
respects and the remaining service medical records show no 
examination or treatment for further symptoms.  In fact, 
during the November 1945 separation medical examination 
cardiovascular and genitourinary systems were normal.  The 
abdominal wall and viscera were normal and a urinalysis was 
negative.  Moreover, the examiner concluded that the 1943 
abdominal injury would not result in disability or any 
residual condition.  Additionally, the evidence does not show 
treatment or diagnosis of cardiovascular-renal disease, 
nephritis, or any other disease subject to presumptive 
service connection during the initial post-service year.  
Consequently, service connection is not warranted for either 
disability on a presumptive basis.    

The final question is whether there is competent medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Since the 
determinative issue in this case is whether the in-service 
injury caused post-service urinary incontinence and also 
resulted in the 1989 nephrectomy, competent medical evidence 
is required.  

With respect to the claim for service connection for urinary 
incontinence, there is competent medical evidence both in 
support and against the veteran's claim.  The Board finds 
that the January 2003 VA medical opinion is entitled to a 
greater degree of probative weight in this case.  This 
opinion was based on a review of all the medical evidence of 
record.  He specifically included citations to the service 
medical records and the post-service medical evidence, as 
well as the November 2002 opinion from the treating 
physician.  The VA physician provides specific medical 
reasons why the veteran's urinary incontinence is not due to 
the in-service abdominal injury.  The physician stated that 
there is nothing in the veteran's medical records about 
incontinence except for the November 2002 letter from the 
treating physician.  While he stated that, trauma from 
jarring in the jeep to the bladder neck area could have 
caused a prostatitis and an acute urinary obstruction, he did 
not believe the veteran had a significant problem with 
incontinence as it was not mentioned in the separation 
medical examination or in the post-service medical records 
dated since 1989.  He noted that the post-service medical 
records show only detailed histories describing the 
development of obstructive symptoms.  Based on a review of 
all the evidence, the VA physician opined that the veteran 
has some frequency, hesitancy and nocturia caused by an 
enlarged prostate, but according to the evidence this began 
in the 1990's.  Therefore, the VA physician concluded that 
this is age related and unlikely to be caused by traumatic 
prostatitis.  

In contrast, the Board does not find the November 2002 
private medical opinion from Dr. F. to be persuasive.  This 
opinion appears to be based on the veteran's statements of 
medical history.  There is no indication that Dr. F. reviewed 
the veteran's service medical records or subsequent post 
service medical records.  Rather, it is premised upon the 
veteran's recitation of the severity of the in-service injury 
and a history of some sort of bowel or bladder problem at 
that time.  It is also based on the veteran's reported 
history that he had had problems with dribbling and urinary 
urgency, which persisted since that injury.  The physician 
does not account for the normal medical findings at 
separation from active service and the examiner's conclusion 
that the 1943 abdominal injury would not result in disability 
or any residual condition.  It also does not account for the 
post-service medical records first documenting urinary 
symptoms many years after separation from active service.  
Finally, this physician did not cite any clinical findings in 
support of his opinion or provide detailed reasons for his 
opinion.  Moreover, in reporting his opinion, Dr. F. stated 
that based on a history reported by the veteran, the injuries 
incurred during active service are more probable than not 
directly related to the symptoms the veteran is currently 
having with his urination.  

A transcription of a lay history is not transformed into 
competent evidence merely because the transcriber happens to 
be a medical professional.  It appears that the examiner 
relied on the history provided by the veteran.  The Court has 
determined that the history that the veteran provided does 
not transform that history into medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).  Thus, the 
probative value of this statement is greatly reduced by the 
fact that it is not shown to have been based on a review of 
the claims file or other detailed medical history.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  LeShore, 8 Vet. App. at 409.  

With respect to the claim for service connection for a right 
nephrectomy, there is no competent medical evidence of a 
nexus between the in-service injury and the post-service 
development of adenocarcinoma of the kidney and the resultant 
radical right nephrectomy.  In fact, the only competent 
medical evidence of record addressing the issue of causation 
concludes that there is no medical nexus relationship.  In 
the January 2003 opinion, the VA physician stated that there 
is no known association between adenocarcinoma of the kidney 
and trauma.  The physician further explained that the veteran 
did not sustain kidney trauma during active service but to 
the bladder outlet.  Again, this medical opinion is based on 
a review of all the evidence of record.  Finally, at the time 
of the November 1945 separation medical examination, the 
examiner concluded that the 1943 abdominal injury would not 
result in disability or any residual condition.  

The Board has considered the veteran's statements and 
testimony that it is his opinion that his urinary 
incontinence and the post-service nephrectomy are related to 
his in-service abdominal injury.  The veteran is competent as 
a layperson to report that on which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
While a layperson is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a layperson is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  There is no evidence of 
record indicating that the veteran has specialized medical 
training so as to be competent to render a medical opinion.

For these reasons, the Board finds that the probative, 
competent evidence of record establishes that the veteran's 
urinary incontinence and right nephrectomy are not due to an 
in-service abdominal injury or any other incident or event of 
active service.  The Board finds that the evidence is not 
evenly balanced and concludes that urinary incontinence and 
kidney disease, which resulted in the nephrectomy, were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  



ORDER

Service connection for urinary incontinence is denied.  

Service connection for a nephrectomy is denied.  


REMAND

At the personal hearing the veteran testified that his 
temperature was 107 degrees at the time of the April 1943 
hospitalization.  He testified that his private physician has 
indicated that the veteran developed ventricular arrhythmias 
and hypertensive heart disease as a result of a high fever 
during active service.  The evidence of record does not 
contain this medical statement.  

VA's duty to assist the veteran includes reasonable efforts 
to obtain relevant records from private medical care 
providers.  38 C.F.R. § 3.159(c)(1) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.  

2.  The VBA AMC should make reasonable 
efforts to obtain all medical treatment 
records and statements from Thomas R. 
Freytag, M.D., which pertain to his 
service connection claim for ventricular 
arrhythmias and hypertensive heart 
disease and are not currently in the 
claims folder.  The VBA AMC should 
specifically request Dr. Freytag's 
statement that he believes the veteran 
developed ventricular arrhythmias and 
hypertensive heart disease as a result of 
a high fever during active service.  

3.  The VBA AMC should readjudicate the 
issue on appeal, which includes a review 
of the evidence obtained on remand.  If 
the requested benefit is not granted, the 
VBA AMC should issue a supplemental 
statement of the case, which includes 
notice of all applicable criteria that 
has not been previously provided.  A 
reasonable period of time for a response 
should be afforded.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims remanded by the Board 
or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



